DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A directed to mapping a portion of an obstacle (e.g., an occupant) relation to a portion of a first seat assembly (as outlined in the Requirement for Restriction dated 29 March 2021) in the reply filed on 12 May 2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 May 2021.  It is noted that in the reply filed on 12 May 2021, Applicant had identified claims 1-11 as reading on the elected species.  However, claim 11 is an independent claim directed to a non-elected species (specifically, species B).  Because Applicant has elected, without traverse, prosecution of species A, claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Accordingly, claims 1-10 correspond to the elected species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “74” has been used to designate both a length adjuster motor and a second row ECU. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
in Fig. 1, it appears that Applicant intended reference character “k” (shown below the front seat) representing a longitudinal direction to read --a-- (see at least: Paragraph [0014] of the Specification);
in Fig. 1A, it appears that Applicant intended reference character “k” (shown below the front seat assembly) representing a longitudinal direction to read --a-- (see at least: Paragraph [0014] of the Specification);
in Fig. 1A, it appears Applicant intended reference character “35” (shown within the cushion of the rear seat) to read --135--;
in Fig. 2, it appears Applicant intended “44” (driver’s seat) to read --42--;
in Fig. 2, it appears Applicant intended “44’” (front passenger seat) to read --42’--;
in Fig. 2, it appears Applicant intended “144’” (rear right-side passenger seat behind front passenger seat) to read --142’--;
in Fig. 2, it appears Applicant intended “144’” (rear left-side passenger seat behind driver seat) to read --142--;
in Fig. 2, it appears Applicant intended “146’” (rear left-side passenger seat behind driver seat) to read --146--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
reference numeral “50” shown in both Fig. 1 and Fig. 1A does not appear to be mentioned in the Specification;
reference numeral “150” shown in both Fig. 1 and Fig. 1A does not appear to be mentioned in the Specification;
reference numeral “54” shown in Fig. 1 does not appear to be mentioned in the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the reference numeral “300” mentioned in at least Paragraph [0036] of the Specification does not appear to be included in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

  Specification
The disclosure is objected to because of the following informalities:
in Paragraph [0013], line 4, it appears Applicant intended “length adjust motor” to read --length adjuster motor--;
in Paragraph [0014], line 8, it appears Applicant intended “motor 36” to read --motor 72--;
in Paragraph [0021], line 2, it appears Applicant intended “track assembly 32” to read --track assembly 132--;
in Paragraph [0021], line 3, it appears Applicant intended “longitudinal direction a” to read --longitudinal direction k--;
in Paragraph [0021], line 4, it appears Applicant intended “length adjuster motor 136” to read --length adjuster motor 74--;
in Paragraph [0022], line 3, it appears Applicant intended “directional arrow b” to read --directional arrow l--;
in Paragraph [0027], line 8, it appears Applicant intended “adjust motor 72, along the directional arrow k” to read --adjuster motor 72, along the directional arrow a--;
in Paragraph [0029], line 6, the language “may provide signals to the and” appears to be grammatically incomplete, and, accordingly, appropriate revision is respectfully requested;
beginning in Paragraph [0036] (see at least: Paragraph [0036] and [0047]), the reference numeral “74” is used to refer to an ECU, however reference numeral “74” was previously assigned to a motor.  Appropriate revision is respectfully requested in order to ensure that different elements have different reference characters; 
in Paragraph [0047], line 1, it appears Applicant intended “ECUs 72” to read --ECUs 73--.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:
on line 2, it appears Applicant intended “length adjust motor” to read --length adjuster motor--.  In response to incorporating this change, it is respectfully requested that Applicant review subsequent claims to ensure that the language --length adjuster motor-- is consistently recited throughout the claims;
on line 3, it appears Applicant intended “provide second signals” to read --provide the second signals--;
on line 5, it appears Applicant intended “based on the signals” to read --based on the second signals--;.  
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: on line 4, it appears Applicant intended “with in” to read --within--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:
in lines 2-3, it is respectfully suggested that Applicant replace the language “either the length adjust motor, or the recliner motor, or both” with --at least one of the length adjuster motor and the recliner motor--;
in lines 3-4, it is respectfully suggested that Applicant replace the language “either the length adjust motor, or the recliner motor, or both” with --at least one of the length adjuster motor and the recliner motor--.  
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: in lines 4-5, it appears Applicant intended “wherein upon meeting the hindrance condition, stopping the actuation” to read --wherein upon meeting the hindrance condition, the controller stops the actuation-- in order to better clarify that the controller stops the actuation of a motor when a hindrance condition is met.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: on line 2, it appears Applicant intended “height adjust motor” to read --height adjustment motor--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on line 3, it appears Applicant intended “the headrest” to read --a headrest of the adjustable headrest assembly-- because the headrest element itself is being recited for the first time in the claim.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: on line 3, it appears Applicant intended “before rotating the headrest” to read --before rotating the headrest motor--.  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites, in part, that “the second sensor is a length adjust motor” on line 2.  It is unclear how a sensor is a motor because sensors and motors are fundamentally different elements/structures with different functions and functionality.  Claims 3-9 are rejected as being indefinite by virtue of their dependency on claim 2.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the second sensor is associated with a length adjust[er] motor such 
Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites, in part, that “the third sensor is a recliner motor” on line 2.  It is unclear how a sensor is a motor because sensors and motors are fundamentally different elements/structures with different functions and functionality.
Claim 3 recites, in part, that “the third sensor is a reclined motor configured to provide second signals” (emphasis added) on lines 2-3.  However, as established in claim 2, the second signals are provided from the second sensor.  Accordingly, it is unclear if the second signals provided from the third sensor are the same or different than the second signals provided from the second sensor.  
Claim 3 recites, in part, the limitation "based on the signals" in line 4.  It is unclear which signals Applicant is referencing because there are first signals related to an obstacle, second signals from the second sensor (associated with a length adjuster motor), and second signals from the third sensor (associated with a recliner motor).
Claims 4-9 are rejected as being indefinite by virtue of their dependency on claim 3.  
Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 3, the third sensor is associated with a recliner motor and is configured to provide fourth signals 
Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites, in part, that “the fourth sensor is a height adjust motor” on line 2.  It is unclear how a sensor is a motor because sensors and motors are fundamentally different elements/structures with different functions and functionality.  Furthermore, claim 5 recites, in part, the limitation "based on the signals" in line 4.  It is unclear which signals Applicant is referencing because there are first signals related to an obstacle, second signals from the second sensor (associated with a length adjuster motor), second signals from the third sensor (associated with a recliner motor), and third signals from the fourth sensor.  Claim 6 is rejected as being indefinite by virtue of their dependency on claim 5.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 5, the fourth sensor is associated with a height adjustment motor and is configured to provide third signals to the controller indicative of the portion of the first seat assembly to determine the positioning of the portion of the first seat assembly within the predetermined coordinate system further based on the third signals.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Here, independent claim 1 recites mapping a portion of an obstacle relative to a portion of a first seat assembly within a predetermined coordinate system based on information indicative of a positioning of the obstacle in the predetermined coordinate system and based on information indicative of a positioning of the first seat assembly within the predetermined coordinate system.
The limitation of mapping the portion of the obstacle relative to the portion of the first seat assembly within the predetermined coordinate system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, or performance of the limitation using a pen and paper, but for the recitation of generic computer components.  That is, other than reciting that the mapping limitation is performed by a “controller”, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of a pen and paper.  For example, but for the “controller configured to” language, the “mapping” in the context of this claim encompasses a user mentally recognizing or identifying a relative position between a known position of an obstacle and a known position of a seat assembly within a frame of reference.  Similarly, but for the “controller configured to” language, the “mapping” in the context of this claim encompasses a user drawing, e.g., on a grid 
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of (i) using a controller to receive positioning information and to perform the mapping based on the received positioning information, (ii) a first seat assembly disposed within a vehicle cabin, (iii) a first sensor within the vehicle cabin for obtaining the positioning information of the obstacle, and (iv) a second sensor within the vehicle cabin for obtaining the positioning information of the first seat assembly.  The controller is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of receiving information and mapping data within a frame of reference) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component.  Additionally, the step of using the controller to receive the positioning information represents mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality.  Accordingly, the step of receiving information is directed to insignificant extra-solution activity - specifically insignificant pre-solution activity.  The inclusion of the first seat assembly within the vehicle cabin is recited at a high-level of generality and is directed to nothing more than establishing an environment in which the abstract idea is being implemented.  The first sensor and second sensor are also recited at a high-level of generality and are directed to the source from which the TLI Communications LLC where a telephone unit, even with an imaging sensor or camera, was found not to provide significantly more since it behaved as expected; Electric Power Group noted that using off-the-shelf, readily available components in a conventional manner for their known function would not amount to significantly more than the abstract process/step; Content Extraction noted that the use of a well-known technology, a scanner, for its routine function did not offer significantly more nor did it offer an “inventive concept”; SiRF noted that the presence of a GPS receiver/sensor must place a meaningful limit on the scope of a claim, rather than function solely as an obvious mechanism).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is therefore directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
With regards to dependent claims 2, 3, and 10, these claim are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. § 101.  Here, claims 2 and 3 do not recite significantly more because as discussed earlier, the utilization of a second sensor and a third sensor, each being associated with a respective motor, for providing positioning information represent well-understood, routine, and conventional activity as established in the discussion of claim 1above.  Similarly, claim 10 does not recite significantly more because as discussed earlier, the utilization of a radar sensor to obtain positioning information of an obstacle within a vehicle cabin represents well-understood, routine, and conventional activity as established in the discussion of claim 1 above (i.e., claim 10 merely identifies the type of sensor being used as the source of information, but as previously noted, the mere recitation of tangible concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea when said components are used for performing their well-understood, routine, and conventional activities previously known to the industry). 
In contrast to dependent claims 2, 3, and 10 (as discussed above), dependent claim 4 (and claims 5-9 by virtue of their dependency on claim 4) is deemed to recite significantly more than the abstract idea because a practical application is recited in claim 4 in which actuation of at least one of a length adjust motor and a recliner motor is being monitored and subsequently controlled (stopping the actuation) when a hindrance condition is met.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ekchian et al. (U.S. Publication No. 2021/0221258 A1, with those features relied upon being fully supported in the provisional applications corresponding to the Ekchian et al. reference).

Regarding Claim 1:
Ekchian discloses a vehicle interior system comprising: 
a first seat assembly (seat 1/510 with seat back 2/514 and seat bottom 3/512) disposed within a vehicle cabin (see at least: Ekchian, Paragraphs [0049], [0060]); 
a first sensor (external sensor 251d) disposed within the vehicle cabin and configured to obtain first signals indicative of a positioning of an obstacle within a predetermined coordinate system (see at least: Ekchian, Paragraphs [0040], [0046], [0058]); 
a second sensor (internal sensors 253) disposed within the vehicle cabin and configured to obtain second signals indicative of a positioning of the first seat assembly within the predetermined coordinate system (see at least: Ekchian, Paragraphs [0034], [0036], [0038], [0040], [0055], [0067]); and 
a controller (at least controller 241 and estimator 251) configured to receive the first signals from the first sensor and to map a portion of the obstacle based on the first signals and relative to a portion of the first seat assembly within the predetermined coordinate system (see at least: Ekchian, Paragraphs [0040], [0046], [0057]-[0058], [0080].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ekchian et al. (US 2021/0221258 A1) as applied to claim 1 above, and further in view of Asher (U.S. Publication No. 2019/0199799 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 2:
Ekchian discloses the vehicle interior system of claim 1, wherein the first seat assembly is provided with the second sensor and wherein the second sensor includes a plurality of internal sensors that provide second signals to the controller indicative of the portion of the first seat assembly to determine the positioning of the portion of the first seat assembly within the predetermined coordinate system based on the signals (see at least: Ekchian, Paragraphs [0034], [0036], [0038], [0040], [0055], [0067]), wherein the second signals indicate a translational position of the first seat assembly (see at least: Ekchian, Paragraphs [0036], [0050], [0055], [0057] and Fig. 4).  Ekchian further discloses a position of the first seat assembly is adjusted by a motor or actuator (see at least: Ekchian, Paragraphs [0009], [0030], [0039]).  Ekchian, however does not appear explicit in that the second sensor is a length adjust motor.  Asher teaches various 

Regarding Claim 3:
Modified Ekchian teaches the vehicle interior system of claim 2, wherein the first seat assembly is provided with a third sensor (internal sensor for providing a reclined position of the portion of the first seat assembly), and wherein the third sensor is a recliner motor (seatback angle motor 42c) configured to provide second signals to the controller indicative of the portion of the first seat assembly to determine the positioning of the portion of the first seat assembly with in the predetermined coordinate system based on the signals (see at least: Ekchian, Paragraphs [0038], [0055], [0057] and Fig. 9; and Asher, Paragraphs [0028]-[0029]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ekchian in view of Asher (hereinafter referred to as ‘modified Ekchian’) as applied to claim 3 above, and further in view of Abt et al. (U.S. Publication No. 2008/0009958 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 4:
Cumulatively, modified Ekchian teaches that the controller is further configured to allow for conventional adjustment of the first seat assembly (see at least: Ekchian, Paragraphs [0035], [0050]-[0051], [0057]), and that the first seat assembly is adjustable in a manner to avoid colliding or interfering with another object or passenger in the wherein the controller is further configured to, responsive to actuation of either the length adjust motor, or the recliner motor, or both, iteratively receive state positions from either the length adjust motor, or the recliner motor, or both during the actuation until a hindrance condition is met and wherein upon meeting the hindrance condition, stopping the actuation.  Abt teaches that when adjusting a position or orientation of a seat assembly using at least one motor, a controller is configured to, responsive to actuation of the at least one motor, iteratively receive state positions from the at least one motor during the actuation until a hindrance condition (a condition indicating a limit to adjustment or a likelihood of contacting an obstacle) is met, and wherein upon meeting the hindrance condition, stopping the actuation (see at least: Abt, Paragraphs [0010], [0040], [0048], [0054]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Abt in the invention of modified Ekchian such that while controlling an adjustment of at least a portion of the first seat assembly, state positions from at least the motor being actuated were iteratively received by the control in order to identify when to stop the actuation when a hindrance condition exits.  The claim would have been obvious because a particular known technique of receiving state position information from an actuated motor while adjusting a seat assembly and stopping the 

Regarding Claim 5:
Modified Ekchian teaches the vehicle interior system of claim 4, wherein the first seat assembly is provided with a fourth sensor, and wherein the fourth sensor is a height adjust motor (vertical motor 42a) configured to provide third signals to the controller indicative of the portion of the first seat assembly to determine the positioning of the portion of the first seat assembly within the predetermined coordinate system based on the signals (see at least: Ekchian, Paragraph [0049] noting transitional adjustment of the seat assembly in the z-direction (upwards/downward) and therefore such information would have been included in the overall position and/or orientation information provided by the internal sensors; Asher, Paragraphs [0028]-[0029]).    

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ekchian in view of Asher and Abt (hereinafter referred to as ‘modified Ekchian’) as applied to claim  above, and further in view of Herbert et al. (U.S. Publication No. 2019/0299895 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 6:
Modified Ekchian does not appear explicit regarding the vehicle interior system of claim 5, wherein the controller is further configured to record in memory the positioning of the first seat assembly.  Herbert, similar to Ekchian teaches an invention for mapping an interior cabin of a vehicle using a first sensor for obtaining first signals indicative of a positioning of an obstacle, and a second sensor of a seat assembly for obtaining second signals indicative of a positioning of the seat assembly (see at least: Herbert, Paragraphs [0112]-[0121]).  Herbert teaches that once mapping of the interior of the vehicle is completed, information regarding the positioning of the seat assembly and other objects within the vehicle are recorded in memory (see at least: Herbert, Paragraphs [0116]-[0117]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Herbert in the invention of modified Ekchian such that information about the positioning of the first seat assembly was recorded in memory.  The claim would have been obvious because a particular known technique of recording such information in a memory was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Here, one would have been motivated to record this information in memory because it would have ensured that the information was ready and available to be used by the invention of modified Ekchian when adjusting a position or orientation of the first seat assembly, .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ekchian in view of Asher and Abt (hereinafter referred to as ‘modified Ekchian’) as applied to claim 4 above, and further in view of Sakakibara et al. (U.S. Patent No. 4,669,780) and Koh et al. (U.S. Publication No. 2019/0118675 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 7:
Modified Ekchian teaches the vehicle interior system of claim 4, further comprising: a second seat assembly including an adjustable headrest assembly (headrest 6) provided with a headrest motor configured to translate the headrest in a first direction and to translate the headrest in a second direction (see at least: Ekchian, Paragraphs [0009], [0049], and Fig. 8), but does not appear explicit in that the headrest motor is configured to rotate in a first rotational direction to translate the headrest in a first direction and a second rotational direction to translate the headrest in a second direction, wherein the controller is configured to rotate the headrest motor in the second rotational direction to translate the headrest in the second direction from a first position to a second position, in response to meeting the hindrance condition.  Cumulatively, modified Ekchian teaches that the first seat assembly would have been controlled to slide forwards or backwards and/or tilt/recline forwards or backwards, and such control 
Sakakibara explicitly teaches that such a headrest motor would have been configured to rotate in a first rotational direction to translate the headrest in a first direction and a second rotational direction to translate the headrest in a second direction (see at least: Sakakibara, Col. 6, lines 24-33, Col. 12, lines 38-45).  
 Koh teaches that when sliding or tilting a first seat assembly (cushion and seatback), an up/down position of a headrest assembly must also be adjusted to avoid contact or collision with another object within a vehicle (i.e., a hindrance condition) (see at least: Koh, Abstract and Fig. 6).  Koh teaches an adjustable headrest assembly provided with a headrest motor configured to translate the headrest in a first direction and to translate the headrest in a second direction, wherein a controller is configured to actuate the headrest motor to translate the headrest in the second direction from a first position to a second position, in response to meeting the hindrance condition (see at least: Koh, Paragraphs [0052]-[0054], [0073], [0078], [0092]-[0093]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sakakibara and Koh in the invention of modified Ekchian such that the headrest was operated in conjunction with any translational positioning or tilting positioning of the first seat assembly, and said headrest operation was performed by a motor being rotated to bring out said headrest adjustment.  The claim would have been obvious because a particular known technique of adjusting a height of a headrest between a first position and a second position, using a motor which rotates to bring about said height 

Regarding Claim 8:
Modified Ekchian teaches the vehicle interior system of claim 7, wherein the controller is further configured to record in memory the positioning of the adjustable headrest assembly in the first position before rotating the headrest in the second direction (see at least: Koh, Paragraphs [0017]-[0018], [0024], [0080]-[0083], [0089]; wherein because Koh relies on a predetermined relationship between a headrest position (i.e., an uppermost position and a lowermost position) and a sliding and/or reclined position(s), then a memory would have necessarily included this predetermined relationship, and therefore the positioning of the adjustable headrest assembly in the first position would have been stored in said memory as part of this predetermined relationship).

Regarding Claim 9:
the vehicle interior system of claim 8, wherein the controller is further configured to rotate the headrest motor in the first rotational direction to return the headrest to the first position (see at least: Koh, Paragraphs [0052]-[0054], [0073], [0078], [0092]-[0093]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ekchian et al. (US 2021/0221258 A1) as applied to claim 1 above, and further in view of Herbert et al. (U.S. Publication No. 2019/0299895 A1).

Regarding Claim 10:
While Ekchian discloses the vehicle interior system of claim 1, wherein the first sensor is a an ultrasonic sensor, stereoscopic camera, range camera, light detecting and ranging (LIDAR) device, or any other suitable sensor, Ekchian does not appear explicit in that the first sensor is a RADAR sensor.  Herbert, similar to Ekchian teaches an invention for mapping an interior cabin of a vehicle using a first sensor for obtaining first signals indicative of a positioning of an obstacle, and a second sensor of a seat assembly for obtaining second signals indicative of a positioning of the seat assembly (see at least: Herbert, Paragraphs [0112]-[0121]).  Herbert teaches that the first sensor is a radar sensor (see at least: Herbert, Paragraphs [0033], [0049], [0056], [0110], [0113]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Herbert in the invention of Ekchian such that the first sensor was a radar sensor.  The claim would have been obvious because a particular known technique of using a radar .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Each of Herbert et al. (US 2019/0299895 A1) and Gramenos et al. (US 2019/0303729 A1) teaches an invention similar to that of at least claim 1 in which an interior cabin of a vehicle is mapped based on a first sensor providing positioning information of an obstacle within the vehicle, and a second sensor providing positioning information of a seat assembly within the vehicle. 
Szawarski et al. (US 2018/0272977 A1) teaches an invention for mapping an interior cabin of a vehicle, including mapping positioning of an obstacle within the vehicle and a seat assembly within the vehicle, wherein the mapping provides positioning information of these elements all relative to one another.
Ewert (US 2018/0065505 A1) teaches an invention similar to that of at least claim 1 in which positioning information of element within an interior cabin of a vehicle are determined based on a first sensor providing positioning information of an obstacle within the vehicle, and a second sensor providing positioning information of a seat assembly within the vehicle.
Lota (US 2018/0111511 A1) teaches an invention similar to that of at least claim 1 in which an interior cabin of a vehicle is mapped and generated based on a first sensor (proximity sensor) providing positioning information of an obstacle within the vehicle, and a second sensor (camera) providing positioning information of a seat assembly within the vehicle.  Lota further teaches using this mapped information in order to limit or reduce movement of the seat assembly during adjustment of the seat assembly when within a predetermined distance of the obstacle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Nadeem Odeh/Primary Examiner, Art Unit 3669